DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges Request for Continued Examination filed 2/24/22 and amendments/arguments filed 2/8/22.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending and Claims 1, 9, 18, and 20 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an judicial exception (abstract idea) without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A system comprising: at least one computer simulation controller; at least one computer simulation source configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display, the computer simulation source comprising at least one processor programmed with instructions to: identify, in at least one previously-played simulation, at least a first 

Independent Claim 9:
A method comprising: identifying a player of a computer simulation as requiring assistance in playing the simulation; responsive to identifying the player as requiring assistance, present on at least one audio video device at least one recommendation to the player regarding simulation play, the recommendation comprising a virtual location in the computer simulation to which a character associated with the player must return to obtain a virtual implement. 

Independent Claim 18:
An apparatus comprising: at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: identify a player of a computer simulation as having a first characteristic; responsive to identifying the player as having the first characteristic, provide audio and/or video help in playing the simulation to the player using at least one display, the help comprising a hint at a correct implement to use in playing the simulation but not a name of the correct implement.


Such limitations appear to relate to the abstract idea of identify, in at least one previously-played simulation, at least a first successful play in terms of simulation play by a first player; identify at least one virtual implement used in the first successful play; and present a recommendation of the implement to a second player of the computer simulation, the recommendation comprising at least one audible or visual or both audible and visual ranked list of implements to use from best to worst falling under the 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “computer simulation controller”, “computer simulation source”, “processor”, “display”, “server”, “console”, and/or “machine learning model” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggests that: “A processor may be any conventional general-purpose single- or multi-chip processor that can execute logic by means of various lines such as address lines, data lines, and control lines and registers and shift registers…..Present principles described herein can be implemented as hardware, software, firmware, or combinations thereof,.. Further to what has been alluded to above, logical blocks, modules, and circuits described below can be implemented or performed with a general purpose processor, a digital signal processor (DSP), a field programmable gate array (FPGA) or other programmable logic device such as an application specific integrated circuit (ASIC), discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A processor can be implemented by a controller or state machine or a combination of computing device….. The functions and methods described below, when 
Nor do the dependent claims 2-8 add “significantly more” since they merely add to the claimed concepts relating to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (falling under the Grouping of Mental Processes) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  

Such limitations appear to relate to the abstract idea of identifying a player of a computer simulation as requiring assistance in playing the simulation; responsive to identifying the player as requiring assistance, present on at least one audio video device at least one recommendation to the player regarding simulation play, the recommendation comprising a virtual location in the computer simulation to which a character associated with the player must return to obtain a virtual implement falling under the Grouping of Mental Processes as it pertains to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or Certain Methods of Organizing Human Activity as it pertains to managing personal behavior or relationships or interactions between people (including social activities, teaching, and 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (audio video device, user interface, simulation controller) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “audio video device”, “user interface”, and/or “simulation controller” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the method and/or the extent to which a computer performs/implements within the method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle 
Additionally, the applicant suggests that: “A processor may be any conventional general-purpose single- or multi-chip processor that can execute logic by means of various lines such as address lines, data lines, and control lines and registers and shift registers…..Present principles described herein can be implemented as hardware, software, firmware, or combinations thereof,.. Further to what has been alluded to above, logical blocks, modules, and circuits described below can be implemented or performed with a general purpose processor, a digital signal processor (DSP), a field programmable gate array (FPGA) or other programmable logic device such as an application specific integrated circuit (ASIC), discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A processor can be implemented by a controller or state machine or a combination of computing device….. The functions and methods described below, when implemented in software, can be written in an appropriate language such as but not limited to Java, C# or C++, and can be stored on or transmitted through a computer-readable storage medium such as a random access memory (RAM), read-only memory (ROM), electrically erasable programmable read-only memory (EEPROM), compact disk read-only memory (CD-ROM) or other optical disk storage such as digital versatile disc (DVD), magnetic disk storage or other magnetic storage devices including removable thumb drives, etc. A connection may establish a computer-readable medium…… The methods herein may be implemented as software instructions executed by a processor, suitably configured application specific integrated circuits 
Nor do the dependent claims 10-17 add “significantly more” since they merely add to the claimed concepts relating to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (falling under the Grouping of Mental Processes) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 18-20, with emphasis on at least Independent Claim 18, the claimed invention focuses focus on apparatus comprising: at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: identify a player of a computer simulation as having a first characteristic; responsive to identifying the player as having the first characteristic, provide audio and/or video help in playing the simulation to the player using at least one display, the help comprising a hint at a correct implement to use in playing the simulation but not a name of the correct implement.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes as it pertains to concepts performed in the human mind 
Such limitations appear to relate to the abstract idea to identify a player of a computer simulation as having a first characteristic; responsive to identifying the player as having the first characteristic, provide audio and/or video help in playing the simulation to the player using at least one display, the help comprising a hint at a correct implement to use in playing the simulation but not a name of the correct implement falling under the Grouping of Mental Processes as it pertains to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or Certain Methods of Organizing Human Activity as it pertains to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  In this case the steps set forth in the apparatus recite identifying and providing instructions that a person would follow when interacting or observing another person playing a game or video.  The claimed abstract idea recites instructions for a person to identify a player of a game or video game (computer simulation) as having a first characteristic; responsive to identifying the player as having the first characteristic, 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (apparatus, computer storage, processor, display, machine learning model) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of an “apparatus”, “computer storage”, “processor”, “machine learning model”, and/or “display” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggests that: “A processor may be any conventional general-purpose single- or multi-chip processor that can execute logic by means of various lines such as address lines, data lines, and control lines and registers and shift registers…..Present principles described herein can be implemented as hardware, software, firmware, or combinations thereof,.. Further to what has been alluded to above, logical blocks, modules, and circuits described below can be implemented or performed with a general purpose processor, a digital signal processor (DSP), a field programmable gate array (FPGA) or other programmable logic device such as an application specific integrated circuit (ASIC), discrete gate or transistor logic, discrete 
Nor do the dependent claims 19-20 add “significantly more” since they merely add to the claimed concepts relating to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (falling under the Grouping of Mental Processes) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the 
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as obvious over Panesar (WO 2018/127704 A1) in view of Narita (US 2012/0202596), and in further view of Zalewski (US 2010/0041475).
Claim 1:  Panesar teaches system comprising: at least one computer simulation controller (page 2, lines 18-28 (video game controllers (42 or 43))); at least one computer simulation source (10)(Sony Playstation 4 entertainment device/console) configured to present a computer simulation on at least one display (51)(page 3, lines 1-12, page 4, lines 6-12, page 17, lines 18-19, page 18, lines 8-32), the computer 
	Panesar teaches the computer simulation source provided a video game or computer simulation to a user (page 4, lines 6-12, page 17, lines 18-19, page 18, lines 8-32), the user of video game controllers (see above), and an example of a video game wherein a user controls a character to engage in battle with a monster therein (page 4, lines 6-12, page 17, lines 18-19, page 18, lines 8-32).  One of ordinary skill in art recognizes that consoles receive input from the computer simulation controller to control presentation of a computer simulation presented on a display e.g. a user uses video game controllers to provide inputs that control the presentation of the video game on a display.  It is implied that Panesar teaches the computer simulation source is configured to receive input from the computer simulation controller to control presentation of a computer simulation presented on at least one display; however, in the alternative, an analogous art of Narita teaches a similar type of computer simulation source and 
	Panesar in view of Narita teaches the above, but lacks explicitly suggesting the recommendation comprising at least one audible or visual or both audible and visual ranked list of implements from best to worst.  Panesar at least teaches presenting a recommendation of the implement to a second player of the computer simulation (see above).  Furthermore, an analogous art of Zalewski teaches a similarly structured system that presents a recommendation of an implement to a second player of a computer simulation, wherein the recommendation comprises at least one audible or visual or both audible and visual ranked list of implements to use from best to worst (Fig. 5, Abstract, ¶ 3, 53-58, emphasis on ¶ 54-57, advise is ranked from best quality to worst, wherein advice includes the implement to use, (510a) of Fig. 5 illustrates the best weapon to use is IW-80 A2 and (510b) of Fig. 5 indicates that the next best weapon is 
Claim 3:  Panesar in view of Narita in view of Zalewski teaches wherein the computer simulation source comprises a computer game console communicating directly with the computer simulation controller (Panesar – page 2, lines 5-28).
Claims 6-7:  Panesar teaches the virtual implement comprising a virtual weapon and/or a virtual vehicle (page 13, line 6- page 14, line 23).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panesar (WO 2018/127704 A1) in view of Narita (US 2012/0202596) in view of Zalewski (US 2010/0041475), and in further view of Perry (US 2014/0187323).
Claim 2:  Panesar in view of Narita in view of Zalewski teaches the above, but lacks explicitly suggesting wherein the computer simulation source comprises a network server communicating with the computer simulation controller over a computer network.  Panesar at least teaches implementation related to online multiplayer games (page 17, lines 1-4). Furthermore, an analogous art of Perry teaches it is known to provide online video games via a system comprising a computer simulation controller and a computer simulation source, wherein the source comprising a network server communicating with the computer simulation controller over a computer network (Abstract, ¶ 8-10).  It would .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panesar (WO 2018/127704 A1) in view of Narita (US 2012/0202596) in view of Zalewski (US 2010/0041475), and in further view of George (US 10,617,945).
Claim 4:  Panesar in view of Narita in view of Zalewski teaches the above, in addition to identifying the virtual implement (Panesar - page 6, line 10 -page 7, line 20, page 13, line 5- page 14, line 23), but lacks explicitly suggesting the identifying being based at least in part using at least one machine learning algorithm processing images of the previously-played simulation.  However, an analogous art of George teaches a similarly structured system, wherein a computer simulation source includes instructions executable by the source to identify the virtual implement at least in part using at least one machine learning algorithm processing images of the previously-played simulation (Abstract, Col. 6:64-Col. 7:32, Col. 8:16-56 (image analysis using machine learning), Col. 9:50-Col. 10:17 (image analysis), Col. 24:4-46 (items can be weapons)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Panesar in view of Narita in view of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panesar (WO 2018/127704 A1) in view of Narita (US 2012/0202596) in view of Zalewski (US 2010/0041475), and in further view of Aghdaie (US 2019/0358545).
Claim 5:  Panesar in view of Narita in view of Zalewski teaches the above, in addition to wherein the instructions are executable to: identify the second player as being an inexperienced player in need of the recommendation (Panesar - page 3, line 16-page 5, line 23), but lacks explicitly suggesting the identifying being based at least in part using at least one machine learning algorithm processing information pertaining to the second player.  However, an analogous art of Aghdaie teaches a similarly structured system, wherein a computer simulation source includes instructions executable by the source, wherein the instructions are executable to: identify the second player as being an inexperienced player in need of the recommendation at least in part using at least one machine learning algorithm processing information pertaining to the second player (¶ 22, “the character model and/or the game state model can be generated using machine learning techniques and algorithms”, ¶ 51, ¶ 52 “The character model 142 may track historical data, which can include moves the user has historically performed in response to encountering different game states.  The historical data may be used to determine 
move.  On the other hand, if the user consistently does not perform a certain 
move that is commonly performed in response to a certain game state, this may 
be indicative of the user not being aware of the move or having trouble 
performing the move.”, ¶ 54 “the character model 142 can be generated by the 
tutorial engine 140 using machine learning algorithms.  The machine learning 
algorithms can be configured to adaptively develop and update character models 
142 based on information received by the tutorial engine 140, which may include 
input data sets, such as example data or historical data, along with one or 
more desired outcome criteria.  Some data that may be used by the machine 
learning algorithms to generate and update a character model 142 may include a 
user's historical performance data, a user skill level, a behavioral profile, a 
user's played time, and other inputs associated with a user.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Panesar in view of Narita in view of Zalewski with the machine learning means of Aghdaie because such a modifications would have yielded predictable results, namely, a means of identifying the second player as being an inexperienced payer in need of the recommendation in which Panesar is intended (see above).  Such a modification would increase player engagement and retention (Aghdaie - ¶ 19).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panesar (WO 2018/127704 A1) in view of Narita (US 2012/0202596) in view of Zalewski (US 2010/0041475), and in further view of Noh (US 2014/0370948).
Claim 8:  Panesar in view of Narita in view of Zalewski teaches the above, but lacks explicitly suggesting wherein the instructions are executable to recommend to the second player a hand in which to wield the virtual implement.  Panesar at least teaches providing various recommendations including virtual weaponry/equipment (particular choice of weapon, armour, spell, and/or vehicles), tactics (moves to make against an enemy, where to fight an enemy, who to use to fight an enemy), and other examples apparent to the skilled person based on such implements being used in successful previous simulations (see above, page 13, lines 6- page 14, line 25).  An analogous art of Noh teaches it is known the art that types of moves or decision made in a computer simulation include which particular hand wields a virtual implement and how such a move affects how successful or unsuccessful a player is in the computer simulation.  For example, accuracy is affected in terms of hitting a target based on the weapon and which hand the weapon is in (Abstract, ¶ 48-53 (illustrates client and server system, wherein players control characters and make moves related to weapons in a computer simulation or game), 64 (accuracy is better depending one which hand the weapons are held in), 68-70 (target parameters are affected by which weapon is in which hand), 77-78 (accuracy parameters), 88).  As best understood, picking the hand that a virtual implement is held is recognized as a type of move or decision that can result in success or failure in a game (see above with respect to Noh) and represents a type of statistic/behavior that can be tracked/measures to provide a recommendation within the .

Claims 9-10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panesar (WO 2018/127704 A1) in view of Tanaka (US 2007/0191096) in further view of Halo 5 Weapon Respawn Times (https://www.youtube.com/watch?v=9RKhE-u_4Ng ), herein Halo Stroud (US 2018/0280802).
Claim 9:  Panesar teaches a method comprising: identifying a player of a computer simulation as requiring assistance in playing the simulation (page 3, line 16-page 5, line 25, page 4, lines 3-12 (first moves such as number of weapon strikes, number deaths), page 5, lines 1-25 (first moves such as number deaths), page 6, lines 10-16 (first moves), page 7, lines 11-25 (first moves results in recommendation)); responsive to identifying the player as requiring assistance, present on at least one audio video device 
	Panesar teaches the above, but lacks explicitly suggesting the recommendation comprising a virtual location in the computer simulation to which a character associated with the player must travel to obtain a virtual implement.  However, an analogous art of Tanaka teaches a similarly structured method including presenting a recommendation, wherein the recommendation comprises a virtual location in a computer simulation to which a character associated with a player must travel to obtain a virtual implementation (Abstract, ¶ 68-69, 84-85, emphasis on ¶ 84-85).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panesar with the recommendation means of Tanaka to provide a gaming experience without wasteful manipulations e.g. making it easier for a user to progress through the game (Tanaka - ¶ 13, 17).
	Panesar in view of Tanaka teaches the above, but lacks explicitly suggesting the virtual location being a location in which a character associated with the player previously traveled.  However, an analogous art of Halo teaches that it is known in the art that locations of obtainable virtual implements usable in a gaming environment by a character associated with a player of the gaming environment includes locations previously traveled or discovered by the character (time 0:00 – 2:50).  It would have been obvious to one ordinary skill in the art to have modified the virtual implement locations of Panesar in view of Tanaka to include previously traveled or discovered locations as taught by Halo because such a modification would have yielded predictable results, namely, a means of allowing characters to obtain various implements at various 
	Such a modification would result in Panesar in view of Tanaka in view of Halo teaching the recommendation comprising a virtual location in the computer simulation to which a character associated with the player must travel/return to obtain a virtual implement.	
Claim 10:  Panesar discloses that the recommendation is visual (page 8, line 30-page 9, line 4).
Claim 12:  Panesar discloses wherein identifying the player as requiring assistance comprises receiving a selection of inexperienced from at least one user interface (UI)(page 10, line 25- page 11, line 27).
Claims 14-16:  Panesar discloses the recommendation comprises a recommendation as to an implement to use such as a virtual weapon or virtual vehicle (page 7, lines 11-15, page 13, line 6- page 14, line 23).
Claim 17:  Panesar discloses wherein the recommendation comprises at least one instruction to proceed to an emulated destination in the simulation (page 13, line 21-page 14, line 15, recommendation pertaining to “where to fight an enemy”, “whether to conduct an additional search in a given environment or particular place”, “similarly, whether to look for /take a shortcut somewhere on the race track, As best understood emulated destination is a virtual location or place within the simulation or video game).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panesar (WO 2018/127704 A1) in view of Tanaka (US 2007/0191096) in view of Halo 5 Weapon Respawn Times (https://www.youtube.com/watch?v=9RKhE-u_4Ng ), herein Halo, and in further view of Di Giacomo Toledo (US 2019/0329139).
Claim 11:  Panesar in view of Tanaka in view of Halo teaches the above, but lacks explicitly suggesting the recommendation being audible.  Panesar at least teaches the need to provide recommendations to the user (see above) and the computer simulation system including an audio system (page 3, lines 1-7).  Furthermore, an analogous art of Di Giacomo Toledo teaches it is known in the art o provide audible recommendations to the user (¶ 78 “In some embodiments, peripherals 140 include an audio system, such as a speaker, that receives verbal requests from the player and provides responses to the request in the form of an audio output.  A voice assistant may be configured to interact with the player to receive information requests and provide recommendations.”, ¶ 101).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panesar in view of Tanaka in view of Halo to include providing recommendation in an audible manner as taught by Di Giacomo Toledo because such a modification would have yielded predictable results, namely, a means of providing recommendations to a user in which Panesar is intended.  Such a modification implement voice-assisted recommendations that act like a virtual coach that can process and respond in real-time (Di Giacomo Toledo - ¶ 101).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panesar (WO 2018/127704 A1) in view of Tanaka (US 2007/0191096) in view of Halo 5 Weapon Respawn Times (https://www.youtube.com/watch?v=9RKhE-u_4Ng ), herein Halo, and in further view of Aghdaie (US 2019/0358545).
Claim 13:  Panesar in view of Tanaka in view of Halo teaches the above, but lacks explicitly suggesting wherein identifying the player as requiring assistance comprises analyzing at least some simulation commands input from a simulation controller.  Panesar at least teaches identifying the player as requiring assistance (see above).  Furthermore, an analogous art of Aghdaie teaches identifying the player as requiring assistance comprising analyzing at least some simulation commands input from a simulation controller (Abstract, ¶ 36: illustrates that historical information gathered during game play, ¶ 42-44 illustrates that moves of the character are based on commands inputted from a simulation controller; ¶ 50: historical information includes moves performed by the player during the course of gameplay that is part of a character model, ¶ 52: historical data includes how difficult it is for a user to perform certain moves during gameplay or within a game state, ¶ 54, historical data includes input data sets, ¶ 85: recommendations based on previous moves of the user; ¶ 90 “a comparison may be performed between the moves historically performed by the user in response to encountering the identified game state (as indicated in the character model), and the moves typically performed by different segments of users in response to the game state (as indicated in the game state model)”; ¶ 96 “one or more recommendations are generated based on the identified moves.  In some embodiments, certain moves may be excluded from being recommended, based upon the character model for the user 
"intermediate" level user group and the "aggressive" user segments, a move that 
is associated with both user segments for the identified game state may be 
chosen for recommendation over a move only associated with one of the user 
groups.  In some embodiments, a move that a user has attempted to perform in 
the past but may have not been able to successfully perform, indicating that 
the user may desire additional guidance on the move, may be more likely to be 
recommended.”; ¶ 105, The above citations, in summary, teach that the system uses the character model (which includes moves or command executed by the user) to determine a game state of the user (as it pertains to requiring assistance) and provide recommendation in response thereto).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panesar in view of Tanaka in view of Halo to include analyzing means of by Aghdaie because such a modification would have yielded predictable results, namely, a means of identifying a player as requiring assistance in which Panesar is intended.  Such a modification would increase player engagement and retention (Aghdaie - ¶ 19).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as obvious over Panesar (WO 2018/127704 A1) in further view of Gurumurthy (US 2020/0269136).
Claim 18:  Panesar discloses an apparatus (Fig. 1) comprising: at least one computer storage (page 2, lines 5-17) that is not a transitory signal and that comprises 
	Panesar teaches the above, but lacks explicitly suggesting the help comprising a hint at a correct implement to use in playing the simulation but not a name of the correct implement.  However, an analogous art of Gurumurthy teaches a similarly structured apparatus that provides help comprising a hint at a correct implement to use in playing the simulation but not a name of the correct implement (¶ 21, Fig. 2a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Panesar with the help means of Gurumurthy because such a modification would provide a means allowing gamers to improve their skill level or game strategies for games (Gurumurthy - ¶ 1, 12, 15-17)
Claim 19:  Panesar discloses wherein the first characteristic comprises inexperience (overall measures of success or failure, measurement of performance or difficulty within the game) in playing the computer simulation (page 3, line 16-page 5, line 25).
Claim 20:  Panesar, additionally, lacks explicitly suggesting the audio and/or video help in playing the simulation is received from at least one machine learning (ML) model.  .

Response to Arguments
101 rejection
	The applicant argues that:
“The blanket rejection of certain dependent claims (limitations of which now appear in the independent claims) which sweep technical limitations under the rug that cannot, contrary to the rejection, be "performed in the human mind", is clear legal and factual error. Factually, a human cannot perform machine learning in his head, and the "expert agency" in charge of patenting technology is expected to know that. Legally, according to Mayo Collaborative Services v. 
Prometheus Labs., Inc., 566 U.S. 66 (2012), if it is determined that the claims at issue are directed to a patent-ineligible concept, "the elements of each claim both individually and 'as an ordered combination"' must be considered to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application") (emphasis added). 


	The examiner respectfully disagrees.  The use of machine learning modeling is interpreted as means to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea and/or generally links the use of the judicial exception to a particular technology or field of use; however, the claimed steps pertaining to the abstract idea can be performed by a person.  This is similar to Claim 3 of example 37 of the 2019 Peg examples (found at https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf ), wherein, in the example, a processor determines an amount of use icons and ranking icons based on use.  The claimed features that the applicant focuses using at least one machine learning algorithm processing images of previously-played simulations to identify the virtual implement (Claim 4); using at least one machine learning algorithm to identify the second player as being an inexperienced player in need of the recommendation (Claim 5); and using or receiving from at least one 
	Furthermore, the use of “a computer simulation controller (a specific piece of hardware), a computer simulation source (another piece of hardware) with a specific structure embodied in code to identify a specific feature (successful play) of a specific thing (a computer simulation)” within the claims are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Prior Art Rejection
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as it pertains to the newly added amendments.
In regards to amended Claim 18, Gurumurthy teaches the claimed amendments as noted above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715